Citation Nr: 1310711	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  08-16 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an eye disorder, to include diplopia and right fourth nerve palsy, claimed as a residual of head injury in service.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1962 to January 1964.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied service connection for diplopia with pseudophakia, cataract, optic dystrophy, and non-proliferative retinopathy (claimed as vision problems secondary to head injury).  Jurisdiction over the case was subsequently transferred to the RO in Los Angeles, California.  In August 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript of the hearing is of record.

The issue was initially framed by the RO as a claim for vision problems, which is consistent with how the Veteran described his claimed disability as part of his original claim in August 2006.  Then in the rating decision, as described above, the claim was reframed as service connection for diplopia with pseudophakia, cataract, optic dystrophy, and non-proliferative retinopathy (claimed as vision problems secondary to head injury).  The RO presumably changed the claim based on the medical evidence of record demonstrating these diagnoses.  However, the medical evidence also shows a diagnosis of right fourth nerve palsy, which is significant because an October 2007 VA optometrist noted that this was due to an old injury.  The Veteran also testified at the Board hearing that after his head injury in service, his fellow service members would comment that he had "a wild eye, one here and one there."  As the Veteran initially claimed a generic vision problem, and the symptoms described by him can reasonably encompass the diagnosis of right fourth nerve palsy, the Board has reframed the issue again to include the nerve palsy disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a claim includes any diagnosed disabilities that could be reasonably encompassed by the Veteran's described symptoms).  Therefore, the issue is correct as noted on the first page of this decision.

In November 2012, the Board remanded this case for additional development.  Specifically, the Veteran was to be given the opportunity to notify VA of and sign the proper release for all treatment he had received for his eye disorder.  The Veteran also was to be provided with a VA examination to address the etiology of his eye disorder.

Given that the Veteran's diagnosed right fourth nerve palsy is included in the scope of the Veteran's claim, the medical opinion provided is inadequate, as it did not address this disability.  The opinion also had some problems with the probative weight as the examiner did not appear to use the correct standard, (i.e., at least as likely as not) in making the assessment that the Veteran's diplopia was not related to service.   In addition, it is not clear if all of the Veteran's VA treatment records are in the file.  On his original claim he stated that he had received treatment at the VAMC in Fresno, California and it appears that he has indicated that this was since 1970.  The claims file only reflects VA treatment from December 2005.

For these reasons, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed vision problems after having a head injury in service.  He stated that he sustained the head injury when he ran into a tree during a field exercise, but that he received no treatment in service for his head injury, nor an eye misalignment reportedly observed shortly before his discharge from service.  His January 1964 separation examination revealed a normal clinical evaluation of the eye with distant vision of 20/20, bilaterally.  In his January 1964 report of medical history the Veteran denied eye trouble.  Lay statements provided in support of the claim noted the Veteran had vision problems soon after service.  His father submitted a statement that his son came back from the Army in 1964 having vision problems and has had to wear glasses ever since.  A friend and former co-worker, T.B. also submitted a statement that he had known the Veteran since 1968 and that he wore glasses to correct double vision during the time he has known him.  His former spouse verified that after he returned from service he had vision problems and needed glasses to correct his double vision.  His former sister-in-law also submitted a statement that she recalled the Veteran not requiring glasses prior to the military but after being discharged and returned home, he experienced double vision and required glasses.  Finally, the Veteran's brother submitted a statement that he recalled the Veteran going to the eye doctor soon after his discharge in late 1963 and that the doctor diagnosed the Veteran with double vision and prescribed glasses.

After the Board remanded the case for a medical examination and opinion on the etiology of the Veteran's diplopia, an examination took place in December 2012.  The examiner diagnosed the Veteran with diplopia, pseudophakia, and fourth nerve palsy.  The examiner noted the Veteran's history including the normal clinical findings in the service treatment records and the reported history of head injury from the Veteran.  The Veteran stated that he was knocked out when he ran head-on into a tree during night-time maneuvers and that he suffered no effects while in the military.  He stated that about one year later when he started college he began to have difficulty reading.  He saw an optometrist and was told that his eyes were "out of alignment" and he was prescribed glasses.  The examiner determined that it was less likely than not that the diplopia was caused by head trauma sometime between 1963 and 1965.  The rationale was that there was nothing in the medical history to indicate that the head trauma he said occurred while on active duty was the cause of the diplopia.  The examiner noted that although diplopia of this sort can be caused by head trauma, it was "difficult to definitively connect it to his claimed injury (having run into a tree) while in the service."  The reason for this was that the injury was never reported or documented; and the diplopia manifested months after release from service.  Also, the examiner commented that it was unknown what other sort of trauma he might have suffered after release from service.

The Board cannot rely on the medical opinion provided by the December 2012 examiner for the following reasons:  First, the examiner's rationale for why the diplopia was not related to the reported head injury in service was in part based on the possibility that the Veteran might have had another head injury after service.  However, there is no reason to believe that the Veteran did have a head injury after service.  The Veteran has not asserted as such, nor does the medical evidence suggest a post-service head injury.  His occupation after service would not involve the reasonable expectation of head injury, as he went to school and was subsequently employed as dental hygienist.  Therefore, the fact that the Veteran might have had another head injury after service is at best speculative, and not a probative rationale.

Also, the examiner commented that the reason why it was less likely than not that the diplopia was caused by head trauma sometime between 1963 and 1965 was that it was "difficult to definitively connect it to his claimed injury (having run into a tree) while in the service."  However, these two evidentiary standards contradict themselves.  The claimed disability does not have to be definitively connected to the claimed injury; there only must be at least a 50 percent chance or greater that the claimed disability is related to the claimed injury in service (i.e., at least as likely as not).  Therefore, the issue of whether the Veteran's claimed vision problems were related to the head injury in service should not have been judged by on such a high evidentiary standard of "definitively connect[ed]".

Finally, the medical opinion also should address whether the Veteran's diagnosed right fourth nerve palsy is at least as likely as not related to the Veteran's reported head injury in service.  The Veteran testified at the Board hearing that soon after the injury in service, his fellow service members commented that he had "a wild eye, one here and one there."  He submitted a photograph of him in service that was meant to demonstrate his eye being "out of alignment."  He also testified that during his exit examination, the examining physician noticed there was a problem with the alignment and suggested that he get checked out after service.  An October 2007 VA optometry note shows the Veteran was diagnosed by an optometrist with right fourth nerve palsy secondary to old injury.

The Veteran has indicated that he received treatment for his eyes from private providers since 1964 but has not responded to VA's multiple efforts to submit the proper release forms so that VA can make efforts to obtain these records.  Given that the case must be returned for a new examination, the Veteran should be given yet, another opportunity to provide VA with the proper release forms to obtain the private treatment records.

As part of his original claim, the Veteran also stated that he had received treatment at the Fresno, California VAMC and he wrote that the dates of treatment were from 1970 to 2006 and the treating physician was Dr. Nuremberg.  Given that there is a reasonable possibility that additional relevant records are outstanding, VA should attempt to obtain any relevant VAMC treatment records dating back to 1970.

Finally, the January 2013 supplemental statement of the case shows that the evidence includes treatment records dated from December 2005 to January 2013 from the VAMC in Fresno.  However, this is not actually reflected in the claims file, or in the Virtual VA records.  The only treatment VA records in the file are dated in December 2005 and July 2006, and one treatment record in October 2007.  There are no medical treatment records in the Virtual VA records.  On remand, the Veteran's complete treatment records from the eye clinic at the VAMC in Fresno should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to sign the proper release forms for treatment from the following providers:

Dr. Jacobsen, 404 E. Yosemite Avenue, Madera, CA in 1964 and 1969; 

Dr. J.W. Smith, 1045 S Street, Fresno, CA, in the mid 1970s; 

Dr. Larry Lawrence, 1043 R Street, Fresno, CA, in the early 1980s; and 

Kaiser Foundation, Fresno Street, Fresno, CA, in the mid 1990s.

Thereafter, if the Veteran responds with the proper forms, make reasonable efforts to obtain the records.  If efforts to obtain the records are unsuccessful, notify the Veteran and indicate any further steps VA will make regarding his claim.

2.  Make arrangements to obtain all relevant VA treatment records from the VAMC in Fresno, CA from 1970 to present relating to eye or vision disorder treatment.  If efforts to obtain any or all of these records are unsuccessful, notify the Veteran and indicate any further steps VA will make regarding his claim.

3.  After any additional records have been added to the record, schedule the Veteran for a VA examination with a physician with the relevant training.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current eye disorders, including diplopia, right fourth nerve palsy, and/or pseudophakia had their clinical onset during active service or are related to any in-service disease, event, or injury (including his report of a head injury in service).

In providing this opinion, the examiner should consider the Veteran's reports of head injury in service when he hit a tree and was knocked unconscious, his reports of his fellow service members observing that he had "a wild eye, one here and one there" after the reported head injury, lay statements from his family and friends indicating that he did not have double vision until after his release from service, and the medical finding from a VA optometrist in October 2007 that the Veteran had long-standing diplopia after trauma and right fourth nerve palsy secondary to old injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


